  Case: 1:14-cv-06113 Document #: 122 Filed: 01/19/21 Page 1 of 21 PageID #:1462



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

MARIE RODGERS,                                      )
                                                    )
               Plaintiff – Counter Defendant,       )
                                                    )
               v.                                   )       Case No. 14 C 6113
                                                    )
LOUIS DEJOY, Postmaster General,                    )       Judge Rebecca R. Pallmeyer
United States Postal Service, 1                     )
                                                    )
               Defendant – Counter Claimant.        )

                           MEMORANDUM OPINION AND ORDER

       Plaintiff Marie Rodgers was employed by the U.S. Postal Service ("USPS") beginning in

1996. She suffered an injury, sought accommodations for resulting disabilities, and was ultimately

terminated from employment in 2010. Plaintiff has challenged the USPS's decisions in a variety

of proceedings, culminating in this federal lawsuit. For the reasons explained below, the court

concludes that the USPS did not violate Rodgers' rights under the Americans with Disabilities Act

("ADA"), 42 U.S.C. § 12112 et seq. 2

       The procedural history is complicated. In November 2011, an administrative judge ("AJ")

determined that the USPS had failed to reasonably accommodate Plaintiff's disabilities. The AJ

ordered the USPS to reinstate Plaintiff's employment and award her back pay. The USPS,

however, determined that Plaintiff's termination—which she did not challenge in the administrative



       1
               When Plaintiff filed this lawsuit, Patrick R. Donahoe was Postmaster General.
Megan J. Brennan was sworn in as Postmaster General in February 2015, followed by Louis
DeJoy in June 2020. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, DeJoy is
substituted as Defendant.
       2
                Plaintiff has asserted her claims under the ADA, but federal employees such as
Plaintiff can bring disability claims against their government employers only under the
Rehabilitation Act, 29 U.S.C. § 794. See, e.g., Hancock v. Potter, 531 F.3d 474, 478 n.4 (7th Cir.
2008). In determining whether a government employer has violated the Rehabilitation Act, courts
use "the provisions and standards" set out in the ADA. Sansone v. Brennan, 917 F.3d 975, 979
n.1 (7th Cir. 2019).
     Case: 1:14-cv-06113 Document #: 122 Filed: 01/19/21 Page 2 of 21 PageID #:1463



proceedings—was an intervening event that limited the AJ's award. Thus, the USPS refused to

reinstate Plaintiff's employment and paid back pay only through her termination date. In May

2014, the Equal Employment Opportunity Commission ("EEOC") rejected Plaintiff's claim that the

USPS had violated the AJ's order.

         In the case now before this court, Plaintiff Rodgers asserts claims for failure to

accommodate, constructive discharge, and wrongful termination.               Early in the litigation as

explained below, Defendant argued that the court has jurisdiction only to adjudicate an appeal of

the EEOC's decision that the USPS complied with the AJ's order. Plaintiff then withdrew her

failure-to-accommodate claim.       Years later, Defendant changed gears:           he argued that his

previously-identified basis for jurisdiction was incorrect and urged the court to allow Plaintiff to

reinstate her failure-to-accommodate claim. Once she did so, Defendant filed a counterclaim

seeking return of the back pay award. Defendant now moves for summary judgment on Plaintiff's

Fifth Amended Complaint. For reasons explained here, Defendant's motion is granted.

                                           BACKGROUND

A.       Plaintiff's Work History and Accommodation Requests

         Plaintiff began working for the USPS in 1996 as a distribution clerk at the Irving Park Road

Processing and Distribution Center in Chicago, Illinois. (Pl.'s L.R. 56.1 Resp. [112-5] ¶ 3.) Her

duty was to sort mail. (Id.) After four years, she "bid" on and received a position as a general

clerk, a secretarial position referred to as part of the "clerk craft." (Id. ¶¶ 3–4.) Plaintiff remained

in this position until 2006, when she was "excessed"—that is, her position and other clerical

positions were eliminated due to increased automation. (Id. ¶ 4.) When the general clerk position

was eliminated, Plaintiff accepted USPS's offer of a position of mail handler, within what is known

as the "mail handler craft." (See, e.g., id. ¶ 36.) In June 2007, Plaintiff suffered a back injury,

which she contends she sustained at work while pushing wire cages of mail. (Id. ¶ 5.) The injury

restricted Plaintiff's ability to lift, bend, stoop, and twist. (Id. ¶ 6.) Plaintiff missed time from work

and filed a claim with the Office of Workers Compensation. (Id. ¶ 5.)

                                                    2
  Case: 1:14-cv-06113 Document #: 122 Filed: 01/19/21 Page 3 of 21 PageID #:1464



       The USPS offers limited-duty or light-duty assignments to employees who have injuries

that "temporarily or [sic] hinder their ability to perform the duties of their job . . . ." (Id. ¶ 8.)

Limited-duty assignments are "made in accordance with the Federal Employee Compensation

Act" for employees with verified on-the-job injuries. (Id.) Light-duty assignments, by contrast, are

available for employees who sustain off-the-job injuries or non-job-related illnesses, verified with

medical documentation. (See Temporary Light Duty Policy and Procedures, Ex. 7 to Def.'s L.R.

56.1 Stat. [89-4] at 00287.) Limited- and light-duty assignments are temporary. (Pl.'s L.R. 56.1

Resp. ¶ 9.) While Plaintiff's workers' compensation claim was pending, the USPS gave her

limited-duty assignments—such as making labels at a machine—on days she felt capable of

reporting to work. (Id. ¶ 10.) In March 2008, the Office of Workers Compensation denied

Plaintiff's claim that she had sustained an on-the-job-injury. (Id. ¶ 11.) Upon learning of this

decision in November 2008, Plaintiff's then-manager told Plaintiff that she was no longer entitled

to limited duty and needed to return to her regular assignment as a mail handler. (Id.) Plaintiff

responded that her medical restrictions prevented her from working in that role. (Id. ¶ 12.) The

manager directed Plaintiff to request a light-duty assignment or a reasonable accommodation

through the USPS's District Reasonable Accommodation Committee. (Id.)

       Plaintiff did request a light-duty assignment in November 2008. (Id. ¶ 13.) She refused

the first light-duty assignment that the USPS offered after what appears to have been a

misunderstanding about how Plaintiff's doctor described her medical restrictions. (See id. ¶¶ 13,

16.) She then remained at home until January 2009 due to severe pain. (Id. ¶ 17.) In January

2009, she presented updated medical records that restricted her pushing and pulling ability to no

more than 25 pounds. (Id.) One of Plaintiff's supervisors (Barbara Reynolds-Morgan) then gave

her a light-duty assignment on the "dock". (Id.) This assignment involved pushing and pulling

mail carts weighing not more than 25 pounds and using a hand-held scanner to read bar codes

on wheeled mail containers. (Id. ¶¶ 17–18.) Plaintiff admits that she was willing to perform only

part of the job: she expected other employees to push or pull the mail containers to her, at which

                                                  3
  Case: 1:14-cv-06113 Document #: 122 Filed: 01/19/21 Page 4 of 21 PageID #:1465



point she would scan them. (Id. ¶ 18.)

       In an affidavit provided to the EEO in May 2009, Reynolds-Morgan stated that Plaintiff's

practice of "just [standing] there with the scanner" was "unproductive; we don't have that kind of

job." (Reynolds-Morgan EEO Aff., Ex. 10 to Def.'s L.R. 56.1 Stat. [89-7] at 00133.) Plaintiff denies

that she was unproductive in the role (see L.R. 56.1 Resp. ¶ 19) but, because she provides no

supporting evidence, Defendant's position is unrebutted. See N.D. Ill. L.R. 56.1(b)(3)(B)–(C) (the

party opposing a motion for summary judgment must provide "in the case of any disagreement,

specific references to the affidavits, parts of the record, and other supporting materials relied

upon", and "a statement . . . of any additional facts that require the denial of summary

judgment . . . ."); see also, e.g., Zoretic v. Darge, 832 F.3d 639, 641 (7th Cir. 2016) (district courts

are not required to "scour the record looking for factual disputes" (internal quotation marks

omitted)); Flint v. City of Belvidere, 791 F.3d 764, 767 (7th Cir. 2015) (district judges are entitled

to demand "strict compliance with Local Rule 56.1").

        In February 2009, Reynolds-Morgan offered Plaintiff a different light-duty assignment, one

that involved removing mail from a cart and loading it onto a flat sorting machine (the "FSM 1000").

(Pl.'s LR. 56.1 Resp. ¶¶ 20–21; see Temporary Light Duty Assignment, Ex. 15 to Def.'s L.R. 56.1

Stat. [89-12].) Plaintiff tried the assignment for one day, but it caused her severe back pain

because it required twisting and turning. (Pl.'s L.R. 56.1 Resp. ¶ 21.) Plaintiff did not try the

assignment again. (See id.)

        Meanwhile, in January 2009, Plaintiff had written a letter to the USPS's human resources

department requesting a reasonable accommodation. (See id. ¶ 22.) Plaintiff met with the District

Reasonable Accommodation Committee ("DRAC") in February 2009 to discuss her qualifications

and medical restrictions. (Id. ¶ 23.) When the DRAC asked Plaintiff what kind of job she could

do, Plaintiff responded that she could work in the general clerk position from which she had been

"excessed" years earlier. (Id.) In April 2009, the DRAC informed Plaintiff by letter that it was

denying her reasonable accommodation request. (Id. ¶ 26.) The DRAC's letter explained that

                                                   4
  Case: 1:14-cv-06113 Document #: 122 Filed: 01/19/21 Page 5 of 21 PageID #:1466



"the medical documentation available to the committee at the time of the decision fails to show

that you have a disability requiring accommodation." (Apr. 2009 DRAC Ltr., Ex. 22 to Def.'s L.R.

56.1 Stat. [89-19] at 00222.) 3 The DRAC remanded the reasonable accommodation request to

the "Plant Manager . . . for further consideration and other possible options," and encouraged

Plaintiff "to explore employment options" such as bidding, reassignment, or transfer. (Apr. 2009

DRAC Ltr. at 00222.)

       After attempting the FSM 1000 assignment in February 2009, Plaintiff never returned to

work for the USPS. (Pl.'s L.R. 56.1 Resp. ¶ 27.) According to Plaintiff, this was not by choice,

but rather because the USPS failed to reasonably accommodate her disability. (See id.) In

August 2010, the USPS notified Plaintiff that it was terminating her employment because she had

been absent since February 2009 without providing acceptable medical documentation showing

a continued inability to work. (Id. ¶¶ 27, 29.)4 Plaintiff responds that she justified her absences

with proper "medical documentation on a monthly basis." (Id. ¶ 29.) Again, however, because

she cites no evidentiary support for that assertion, the court disregards it. Plaintiff also mentions

that she met with Rozeena Brady—a USPS employee whose position Plaintiff does not specify—

to "discuss[ ] in detail her failed efforts to receive a reasonable accommodation from the DRAC."

(Id.) According to Plaintiff, Brady "had no recollection of receiving said documents or discussing

Plaintiff's reasonable accommodation efforts." (Id.) In support, Plaintiff cites the entire transcript

of Brady's deposition for this case. (See id.) This response, too, violates Local Rule 56.1. See,

e.g., Friend v. Valley View Cmty. Unit Sch. Dist. 365U, 789 F.3d 707, 710–11 (7th Cir. 2015)


       3
                Plaintiff disputes this characterization of the medical evidence and contends that
her doctor provided documentation showing that she has a disability requiring an accommodation.
(See Pl.'s L.R. 56.1 Resp. ¶ 25.) For reasons discussed below, the contents of Plaintiff's medical
records are immaterial to Defendant's summary judgment motion.
       4
                In its letter notifying Plaintiff of her removal, the USPS stated that she had been
absent from work since April 1, 2009, not February 2009. (See Aug. 26, 2010 Notice of Removal,
Ex. 23 to Def.'s L.R. 56.1 Stat. [89-20] at 1.) The parties do not address this inconsistency, but it
is immaterial.


                                                  5
     Case: 1:14-cv-06113 Document #: 122 Filed: 01/19/21 Page 6 of 21 PageID #:1467



(citations "to depositions without identifying . . . the specific page number(s) on which the

asserted fact can be found" are "wholly inadequate" for purposes of Local Rule 56.1). Even if

Plaintiff had provided a proper citation, the fact that a USPS employee in an unspecified role did

not recall Plaintiff's efforts would not constitute evidence that Plaintiff had in fact provided medical

documentation supporting her absences.

B.       Essential Functions of the Mail Handling Job

         The function of a mail handler in the USPS is to "[l]oad[ ], unload[ ], and move[ ] bulk mail,"

and to perform "other duties incidental to the movement and processing of mail." (Bargaining Unit

Qualification Standard (Mail Handler), Ex. 2C to Def.'s L.R. 56.1 Stat. [88-5] at 00148; see Pl.'s

L.R. 56.1 Resp. ¶ 33.) Applicants for mail handler positions "must be physically able to perform

efficiently the duties of the position, which require arduous exertion involving prolonged standing,

walking, bending and reaching, and may involve the handling of heavy containers of mail and

parcels weighing up to 70 pounds." (Bargaining Unit Qualification Standard (Mail Handler) at

00148; see Pl.'s L.R. 56.1 Resp. ¶¶ 34, 35.) In an affidavit provided to the EEO in April 2009,

Plaintiff acknowledged she was unable to perform this work: her affidavit stated, "I can not do

repetitive twisting or bending, long standing, pull, push and lift over 20 lbs. In my current position

as a mail handler, these circumstances are essential [sic] part of my job." (Pl.'s EEO Aff., Ex. 5

to Def.'s L.R. 56.1 Stat. [89-2] at 00079; see Pl.'s L.R. 56.1 Resp. ¶ 50.) Plaintiff notes that she

was not represented by counsel when she submitted the affidavit (see Pl.'s L.R. 56.1 Resp. ¶ 50);

she does not deny that the statement was truthful. (See id.)

         The FSM 1000 assignment (the one Plaintiff attempted for a single day in February 2009)

requires "two mail handlers alternating two positions on the machine: one that load[s] bulk mail

onto the machine, and another that work[s] at the other end repeatedly lifting tubs of mail weighing

15 to 20 pounds . . . ." (Def.'s L.R. 56.1 Stat. [88] ¶ 44 (citing Decl. of Karin A. Nowatzke, Acting

Senior Manager of Distribution Operations at the Cardiss Collins Processing and Distribution

Center in Chicago, Illinois, Ex. 2 to Def.'s L.R. 56.1 Stat. ("Nowatzke Decl.") [88-2] ¶¶ 16, 23).) In

                                                   6
  Case: 1:14-cv-06113 Document #: 122 Filed: 01/19/21 Page 7 of 21 PageID #:1468



addition, it requires mail handlers to repeatedly bend and twist and to stand continuously. (See

Def.'s L.R. 56.1 Stat. ¶ 44 (citing Nowatzke Decl. ¶ 16).) Plaintiff's assignment to the FSM 1000

was limited to loading mail onto the machine and therefore "was just a small piece of a mail

handler bid assignment." (Def.'s L.R. 56.1 Stat. ¶ 44 (quoting Nowatzke Decl. ¶ 23).) There is

no permanent mail handler bid assignment within USPS that is limited to that task (see Nowatzke

Decl. ¶ 23), which Plaintiff acknowledges she was incapable of performing in any event (see Pl.'s

L.R. 56.1 Resp. ¶ 21).

       Similarly, there is no permanent mail handler bid assignment limited to scanning bar codes

on mail containers. (Def.'s L.R. 56.1 Stat. ¶ 45 (citing Nowatzke Decl. ¶ 17).) Plaintiff disputes

this, but again falls short of the requirements of Local Rule 56.1, citing no evidence to support her

position. (See Pl.'s L.R. 56.1 Resp. ¶ 45.) The USPS uses the term "Nixie" (the origin of this

term is unexplained) to refer to a light-duty assignment sometimes offered to injured workers on

a temporary basis. (Def.'s L.R. 56.1 Stat. ¶ 47 (citing Nowatzke Decl. ¶ 19).) The "Nixie" task

involves "repairing damaged mail and/or placing damaged mail in a plastic bag for return to the

sender." (Id.) The "Nixie" is not a permanent mail handler bid assignment and, according to the

USPS, there is "not nearly enough ["Nixie"] work to keep even one employee busy for an eight-

hour day." (Def.'s L.R. 56.1 Stat. ¶ 47 (citing Nowatzke Decl. ¶ 19).) Plaintiff denies that the

"Nixie" assignment was rare; she asserts that at the facility where she worked "more than 1 Mail

Handler [was] assigned there due to frequent machine failures"; again, however, she cites no

evidence for this assertion. (Pl.'s L.R. 56.1 Resp. ¶ 47.)

       Defendant explored the issue of accommodation in discovery.              In response to an

interrogatory asking her to identify the accommodations she had sought from the USPS, Plaintiff

responded only that she has asked "to return to work."          (Id. ¶ 49; see Pl.'s Interrogatory

Responses, Ex. 4 to Def.'s L.R. 56.1 Stat. [89-1] ¶ 12.) When asked during her deposition for this

lawsuit to identify accommodations the USPS could have provided, Plaintiff testified that it could

have given her a position as a general clerk, working the "Nixie", or scanning mail containers.

                                                 7
     Case: 1:14-cv-06113 Document #: 122 Filed: 01/19/21 Page 8 of 21 PageID #:1469



(See Pl.'s L.R. 56.1 Stat. ¶ 49; Pl.'s Dep., Ex. 1 to Def.'s L.R. 56.1 Stat. [88-1] at 69:13–70:6).)

She added that a position as a forklift operator would have accommodated her medical conditions

but admitted that the USPS could not give it to her "because of seniority." (Pl.'s L.R. 56.1

Resp. ¶ 49; Pl.'s Dep. at 70:8–15.)

C.       Collective Bargaining Rules

         As referenced above, the USPS "excessed" Plaintiff from her general clerk position,

moving her to a mail handler position in 2006. (See Pl.'s L.R. 56.1 Resp. ¶ 4.) "Excessing events

affect the most junior employees in the craft first." (Id. ¶ 58; see Declaration of David B. Shilney,

Manager of Labor Relations for the Great Lakes Area of the USPS, Ex. 3 to Def.'s L.R. 56.1 Stat.

("Shilney Decl.") [88-6] ¶ 13.) Defendant explained that under relevant collective bargaining rules,

excessing employees from a craft creates vacancies within that craft, which can only be filled by

employees still in that craft who bid on them. (See Def.'s L.R. 56.1 Stat. ¶¶ 68, 73; Shilney

Decl. ¶¶ 23, 31.) If "there is a need for additional staffing" in the craft after the bidding process is

complete, excessed employees can invoke their so-called "retreat rights" under the collective

bargaining agreement and bid on any unfilled vacancies in that craft. (Def.'s L.R. 56.1 Stat. ¶ 66;

Shilney Decl. ¶ 21.)      The collective bargaining agreement requires the USPS to contact

employees wishing to exercise their retreat rights in the order of greatest seniority. (See id.)

Employees "do not have any rights to any one particular vacancy in their former craft; rather, they

only have the right to return to the first vacancy when it arises in their former craft in accordance

with their seniority." (Id.)

         Plaintiff admits that the collective bargaining agreement contains these rules but denies

that the rules were "exclusively or uniformly administered at" her USPS facility. (Pl.'s L.R. 56.1

Resp. ¶ 66.) Once again, she cites no evidence to support her position. (See id.) Plaintiff also

states, without supporting evidence, that "there are exceptions to" the rules regarding retreat

rights, "especially regarding the accommodation of otherwise qualified, disabled employees who

bid or make known their intent to bid on such openings." (Id. ¶ 73.) The court disregards Plaintiff's

                                                   8
     Case: 1:14-cv-06113 Document #: 122 Filed: 01/19/21 Page 9 of 21 PageID #:1470



assertions because they violate Local Rule 56.1.

         By April 2007, "97 full-time regular clerks with greater clerk craft seniority than

[Plaintiff] . . . had been involuntarily excessed into mail handler craft or custodian assignments."

(Id. ¶ 63; see Shilney Decl. ¶ 18.) The excessing process created just two vacancies for general

clerk positions during the time relevant to this lawsuit, and the USPS awarded them to employees

in the clerk craft. (See Pl.'s L.R. 56.1 Resp. ¶ 72; Shilney Decl. ¶¶ 25–29.) Shilney explained

that the collective bargaining agreement precluded the USPS from assigning Plaintiff to the vacant

general clerk assignments because (1) Plaintiff was a member of the mail handler craft and

therefore could not bid on the assignments; (2) the USPS followed the bidding process set forth

in the collective bargaining agreement to fill the vacancies; and (3) assigning Plaintiff to one of

the vacancies would have "violated the retreat rights of at least 97 other excessed clerks who

were more senior to [Plaintiff] that had not retreated yet." (Def.'s L.R. 56.1 Stat. ¶¶ 75–76; Shilney

Decl. ¶ 33.)   Plaintiff admits that Shilney gave this testimony but denies that the collective

bargaining agreement precluded her from bidding on general clerk positions. (See Pl.'s L.R. 56.1

Resp. ¶ 75.) She contends that Defendant could have "accommodated her disability under the

DRAC process had it been conducted fairly or in a non-discriminatory manner." (Id.) In violation

of Local Rule 56.1, Plaintiff does not support these assertions with evidence, so the court

disregards them.

D.       Administrative Proceedings

         On February 18, 2009, Plaintiff filed a formal complaint with the USPS Equal Employment

Opportunity ("EEO") office, claiming that the USPS discriminated against her based on her race

and failed to accommodate her disability. (Id. ¶ 28.) After investigating the charges, the USPS

notified Plaintiff of her right to request a hearing before an EEOC Administrative Judge ("AJ").

(See May 14, 2014 Decision of the EEOC, Office of Federal Operations, Ex. 26 to Def.'s L.R. 56.1

Stat. ("May 2014 EEOC Decision") [89-23] at 1.) Plaintiff timely requested a hearing. (Id.) In

August 2010, before the AJ held the hearing, the USPS terminated Plaintiff's employment for

                                                  9
 Case: 1:14-cv-06113 Document #: 122 Filed: 01/19/21 Page 10 of 21 PageID #:1471



being absent without providing supporting medical documentation. (Pl.'s L.R. 56.1 Resp. ¶ 29.)

Plaintiff did not file an EEO complaint regarding the termination or seek to amend her pending

EEO complaint to address it. (Id. ¶ 30.) Instead, she filed a grievance under the collective

bargaining agreement.      (Id.)   On August 20, 2011 an arbitrator issued a written decision

concluding that there was just cause for Plaintiff's termination.      (See Aug. 2011 Arbitrator

Decision, Ex. 24 to Def.'s L.R. 56.1 Stat. [89-21] at 1.)

       The AJ held an evidentiary hearing on Plaintiff's failure-to-accommodate claim on October

4 and 5, 2011. (See Nov. 14, 2011 AJ Order, Ex. 1 to Pl.'s L.R. 56.1 Resp. [112-7] at 1.) 5 On

November 14, 2011, she entered a written order in Plaintiff's favor on that claim. (Id.) Among

other things, the AJ determined that the collective bargaining agreement did not preclude the

USPS from reassigning Plaintiff to a general clerk position. (See id. at 15.) She explained that

the agreement does "not require that an unqualified employee with more seniority" than Plaintiff

be given preference over Plaintiff, who was qualified. (Id. (emphasis added).) According to the

AJ, the USPS nevertheless assigned one of the general clerk vacancies that arose during the

relevant time to an unqualified employee with greater seniority than Plaintiff. (See id. at 15–16.)

The AJ also determined that the USPS did not strictly follow the seniority rules of the collective

bargaining agreement when filling the other general clerk vacancy that arose during the relevant

time. (See id. at 16.) 6 As a remedy, the AJ concluded that the USPS "should return [Plaintiff] to

work", reasonably accommodate her disability, and pay her "full back pay, allowances, and

differentials she would have received had she been accommodated." (Id. at 18.)

       The USPS issued its final action implementing the AJ's decision on December 29, 2011.


       5
               In March 2011, the AJ granted the USPS's motion for summary judgment on the
race discrimination claim. (Id.) In August 2011, the AJ determined that Plaintiff had waived any
claim for compensatory damages. (Id.)
       6
               The AJ's other findings are recounted in greater detail in this court's order denying
in part and granting in part Defendant's motion to dismiss the Third Amended Complaint. See
Rodgers v. Brennan, No. 14 C 6113, 2016 WL 1106858, at *2 (N.D. Ill. Mar. 22, 2016).


                                                 10
 Case: 1:14-cv-06113 Document #: 122 Filed: 01/19/21 Page 11 of 21 PageID #:1472



(See May 2014 EEOC Decision at 2.) But it did not reinstate Plaintiff's employment and awarded

her back pay only through September 27, 2010—the official date of her termination. (Id.) On

May 3, 2012, Plaintiff notified the USPS that it was in violation of the AJ's order. (Id.) The USPS

stood by its refusal to reinstate or pay Plaintiff, and on May 15, 2012, Plaintiff notified the EEOC

that the USPS was not complying with the AJ's order. (Id.; see 29 C.F.R. § 1614.401(e) ("A

complainant . . . may appeal to the Commission an agency's alleged noncompliance with

a . . . final decision in accordance with § 1614.504.").)

       On May 14, 2014, the EEOC issued a written decision concluding that the USPS had not

violated the AJ’s order. (See generally May 2014 EEOC Decision.) The EEOC agreed with the

USPS that Plaintiff's termination was based on her own actions—"fail[ing] to abide by standard

leave procedures and to produce acceptable medical documentation supporting her extended

absence"—and therefore was an "intervening event" that limited the remedies the AJ had ordered.

(Id. at 3.)   The EEOC also observed that Plaintiff had not challenged her termination in

proceedings before the AJ. (Id.) The final language in the EEOC's decision notified Plaintiff of

her right to file a motion for reconsideration or to appeal the decision to an appropriate federal

court within 90 days from the date she received the final decision. (Id. at 3–4.) This civil lawsuit

followed.

                                    PROCEDURAL HISTORY

       Plaintiff filed this lawsuit on August 8, 2014 and has amended her complaint five times. In

her first three complaints, she asserted a claim for failure to accommodate her disability despite

having prevailed on that claim at the administrative level. (See Compl. [1] ¶ 12(e); Am. Compl.

[22], Count I; Second Am. Compl. [34], Count I.) She also asserted claims challenging her

termination. (See Compl. ¶ 12(b); Am. Compl., Count I; Second Am. Compl., Counts II, III.)

       Defendant moved to dismiss Plaintiff's Amended and Second Amended Complaints. He

argued that the court should dismiss Plaintiff's termination-related claims for failure to

administratively exhaust them. (Def.'s Mem. in Supp. of First Mot. to Dismiss [24] 2, 8.) He also

                                                 11
  Case: 1:14-cv-06113 Document #: 122 Filed: 01/19/21 Page 12 of 21 PageID #:1473



maintained that the court should dismiss the lawsuit on the independent ground that Plaintiff did

not file it within 90 days of the December 2011 final agency action. (See Def.'s Reply in Supp. of

First Mot. to Dismiss [35] at 1, 5–6 (citing 42 U.S.C. § 2000e-16(c) (complainant may file a civil

action in the appropriate federal district court within 90 days of receiving notice of a final action

taken by an agency on a complaint of discrimination)).) In Defendant's view at that time, the "only

thing [Plaintiff] could theoretically challenge" is the EEOC's May 2014 determination that the

USPS complied with the AJ's order. (Def.'s Mem. in Supp. of First Mot. to Dismiss at 6; see

Second Am. Compl. ¶ 4 (alleging that Plaintiff filed her lawsuit within 90 days of receiving the

EEOC's May 2014 decision).) Defendant also noted that by pursuing a failure-to-accommodate

claim in this lawsuit, Plaintiff "risks loss of the substantial relief that she has won"—the back pay

award—"because she [cannot] limit her appeal of the agency's decision to just those parts with

which she disagrees . . . ." (See Def.'s Mem. in Supp. of First Mot. to Dismiss at 8.)

        The court denied Defendant's motion to dismiss without prejudice but limited Plaintiff's

lawsuit to an appeal from the EEOC's May 2014 decision. (See June 18, 2015 Order [36]

(granting Plaintiff leave to file an amended complaint).) Plaintiff then filed a third amended

complaint in which she asserted two counts of violation of the ADA. In Count I, she alleged that

she was constructively discharged when Defendant withdrew her reasonable accommodations

and forced her to exhaust her annual and sick leave. (Third Am. Compl. [37] ¶¶ 22–27.) ln Count

II, she alleged that Defendant wrongfully terminated her employment because of her disability.

(Id. ¶¶ 29–37.) Plaintiff sought, among other things, reinstatement and back pay up to the date

of reinstatement. (Id. ¶¶ 28, 37.)

        Defendant again moved to dismiss, again arguing that the Third Amended Complaint must

be limited to an appeal of the EEOC's May 2014 decision. (See Def.'s Renewed Mot. to Dismiss

[39] ¶ 1.)   The court granted the motion in part.      See Rodgers, 2016 WL 1106858, at *4

(determining that Plaintiff's failure to administratively exhaust her constructive discharge and

wrongful termination claims required their dismissal without prejudice). The court construed the

                                                 12
    Case: 1:14-cv-06113 Document #: 122 Filed: 01/19/21 Page 13 of 21 PageID #:1474



Third Amended Complaint as alleging a separate count for review of the EEOC's May 2014

decision and allowed that claim to proceed. See id. *5 (stating that Plaintiff plausibly alleged that

the May 2014 decision "effectively nullifies" the AJ's "make whole" remedies because it "appears

undisputed that the reason for Plaintiff's discharge was her absence from work, which itself

allegedly resulted from Defendant's failure to accommodate her disabilities").

          In the months following that ruling, Defendant had a change of heart concerning the

viability of Plaintiff’s claims. (See Def.'s Sept. 2016 Br. [66] at 1.) On September 30, 2016,

Defendant moved "to allow Plaintiff to reinstate her reasonable accommodation claim and to allow

additional time for discovery" [65]. Defendant concluded that under relevant regulations, this court

would have jurisdiction to order an agency to comply with an AJ's ruling only if EEOC had

concluded that the agency had failed to do so. Because the EEOC in this case had found that

the agency was in fact in compliance, this court "lacks jurisdiction to directly review" that finding.

(Id.) 7

          Although the court lacks jurisdiction to directly review the EEOC's May 2014 decision,

Defendant asserted, the court does have jurisdiction to undertake de novo review of the

underlying discrimination claim. (See Def.'s Sept. 2016 Br. at 5–6 (arguing that Plaintiff complied

with 29 C.F.R. § 1614.407(c), which provides that she is authorized under the Rehabilitation Act

"to file a civil action in an appropriate United States District Court . . . [w]ithin 90 days of receipt of



7        It appears Defendant is interpreting 29 C.F.R. § 1614.503(g), which provides that "[w]here
the Commission has determined that an agency is not complying with a prior decision," it "shall
notify the complainant of the right to file a civil action for enforcement of the decision . . . and to
seek judicial review of the agency's refusal to implement the ordered relief . . . or to commence
de novo proceedings pursuant to the appropriate statutes." Id. (emphasis added). Several courts
have held that "[b]ecause § 1614.503(g) plainly applies only if the EEOC has determined that an
agency has refused to comply with a prior EEOC decision, the provision is inapplicable in
cases"—like this one—where "the litigant is seeking judicial review of a determination by the
EEOC that the agency has complied with its prior decision." DesRoches v. Potter, No. 05-CV-
88-PB, 2006 WL 1644542, at *4 (D.N.H. June 12, 2006) (citing Adcock v. Roche, No. 5:04–CV–
208(DF), 2006 WL 1285045, at *6 (M.D. Ga. May 5, 2006)); see also Drennon-Gala v. Ashcroft,
No. 06-C-529-S, 2006 WL 6010901, at *2 (W.D. Wis. Nov. 29, 2006) (similar).


                                                   13
 Case: 1:14-cv-06113 Document #: 122 Filed: 01/19/21 Page 14 of 21 PageID #:1475



the Commission's final decision on an appeal").) Defendant acknowledged that if the court

allowed Plaintiff to reinstate her failure-to-accommodate claim, Plaintiff could properly reinstate

her wrongful termination claim as well. (See Def.'s Sept. 2016 Br. at 6; but see id. at 6–7

(renewing objection that Plaintiff failed administratively exhaust any termination-related claim).)

Plaintiff did not oppose Defendant's motion and filed a Fourth Amended Complaint [73], followed

by the operative Fifth Amended Complaint [83].

       In her Fifth Amended Complaint, Plaintiff asserts claims for failure to accommodate (Count

I), constructive discharge (Count II), and wrongful termination (Count III) in violation of the ADA.

She again seeks (among other things) reinstatement to a position that is within her medical

restrictions and back pay up to the date of reinstatement. (See Fifth Am. Compl. ¶¶ 36, 44, 57.) 8

Defendant filed a counterclaim, alleging that "[b]y seeking de novo review of" the administrative

action, Plaintiff "has forfeited her entitlement to the benefit of the award that she received in the

administrative process." (Def.'s Counterclaim [84] ¶ 5.) Defendant seeks to (1) offset the award

already paid against any adverse judgment or (2) recover all or part of the award if Plaintiff loses

this case or wins damages in a lesser amount than the award. (See id. ¶¶ 6–8.) 9

       Defendant now moves for summary judgment on Plaintiff's Fifth Amended Complaint. He

argues that Plaintiff's failure-to-accommodate claim fails as a matter of law because there is no

evidence from which a reasonable trier of fact would find that Plaintiff is a qualified individual with

a disability or that the USPS failed to accommodate her disability. (See Def.'s Mem. in Supp. of

Mot. for Summ. J. ("Def.'s Br.") [87] at 11–15.) Defendant maintains that Plaintiff's termination-

related claims fail for the same reasons. (See id. at 15; see also Def.'s Reply in Supp. of Mot. for



       8
                 The Fifth Amended Complaint refers to a "May 14, 2012 EEOC decision" (see,
e.g., id. ¶¶ 1, 29), but the court is unaware of any such decision and, based on the context,
assumes that Plaintiff is referencing the May 14, 2014 EEOC decision.
       9
           Defendant filed a similar counterclaim with his answer to Plaintiff's Fourth
Amended Complaint, on January 30, 2017. (See Def.'s Counterclaim [74] ¶¶ 5–8.)


                                                  14
  Case: 1:14-cv-06113 Document #: 122 Filed: 01/19/21 Page 15 of 21 PageID #:1476



Summ. J. ("Def.'s Reply") [114] at 12 ("[T]he Postal Service is not moving for summary judgment

for failure to exhaust . . . .").) Defendant also states, "This motion does not address the Postal

Service's counterclaim for return of the administrative award. We would hope to negotiate an

agreed resolution of that claim in the event that the Postal Service prevails on the instant motion."

(Def.'s Br. at 8 n.1) 10

                                           DISCUSSION

        Summary judgment is appropriate only if the movant shows that there is no genuine

dispute as to any material fact and he is entitled to judgment as a matter of law. FED. R. CIV. P.

56(a). A genuine dispute exists, and summary judgment is precluded, if "the evidence is such

that a reasonable jury could return a verdict for the nonmoving party." Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). The moving party "bears the burden of demonstrating the absence

of genuine issues of material fact." LaRiviere v. Bd. of Trs. of S. Ill. Univ., 926 F.3d 356, 359 (7th

Cir. 2019). "If that occurs, the non-moving party must come forward with specific facts showing

that there is a genuine issue for trial." Id. (internal quotation marks omitted). When ruling on a

motion for summary judgment, a court views the record in the light most favorable to the non-

moving party and draws all reasonable inferences in that party's favor. Anderson, 477 U.S. at

255; see also, e.g., McDaniel v. Progress Rail Locomotive, Inc., 940 F.3d 360, 367 (7th Cir. 2019).

A.      Failure to Accommodate

        To prevail on her failure-to-accommodate claim, Plaintiff must show that (1) she was a

qualified individual with a disability, (2) Defendant was aware of her disability, and (3) Defendant

failed to reasonably accommodate her disability. See, e.g., Yochim v. Carson, 935 F.3d 586, 590

(7th Cir. 2019); Preddie v. Bartholomew Consol. Sch. Corp., 799 F.3d 806, 813 (7th Cir. 2015).



        10
              Defendant filed the motion for summary judgment on April 4, 2018. Plaintiff
repeatedly requested extensions of time to file a response, and the court granted them because
of extenuating circumstances. Plaintiff filed her response more than a year later, on July 29,
2019. Defendant filed a reply on August 23, 2019.


                                                 15
 Case: 1:14-cv-06113 Document #: 122 Filed: 01/19/21 Page 16 of 21 PageID #:1477



A "qualified individual" means someone who, "with or without reasonable accommodation, can

perform the essential functions of the employment position" that she "holds or desires." Preddie,

799 F.3d at 813 (quoting 42 U.S.C. § 12111(8)). Defendant argues that Plaintiff has not identified

evidence that would permit a reasonable jury to find that she can perform the essential functions

of a mail handler job, with or without an accommodation. In addition, Defendant maintains that

there is no evidence that could support a reasonable conclusion that the USPS failed to

accommodate Plaintiff's disabilities. The court agrees with both points.

       First, Plaintiff admits that she cannot perform the essential duties of a USPS mail handler

without an accommodation. She agrees that a mail handler's functional purpose is to load,

unload, and move bulk mail. (See Pl.'s L.R. 56.1 Resp. ¶ 33.) In addition, she agrees that to

qualify for the position, a person must be able to stand, walk, bend, and reach for long periods of

time, and may need to handle heavy containers of mail weighing up to 70 pounds. (See id. ¶¶ 34–

35.) And in an affidavit Plaintiff provided to the EEO in April 2009, she stated that she cannot "do

repetitive twisting or bending, long standing, pull, push and lift over 20 lbs." (Pl.'s EEO Aff. at

00079; see also id. (stating that those tasks are "essential" parts of her job).)

       Second, Plaintiff offers no evidence that would support a reasonable finding that she can

perform the essential duties of a mail handler with or without an accommodation. Plaintiff

maintains that she "was able to perform a modified light duty assignment," but she cites only the

AJ's conclusion to that effect and, without any further explanation, identifies pages from the

transcript of the administrative hearing. (See Mem. in Supp. of Pl.'s Resp. to Def.'s Summ. J.

Mot. ("Pl.'s Opp.") [112-4] at 7.) The court is not responsible for making Plaintiff's case, see

Zoretic, 832 F.3d at 641, and because its review of the record is de novo, Plaintiff cannot survive

summary judgment merely by relying on the AJ's conclusions of law. See, e.g., Smith v. Potter,

445 F.3d 1000, 1011 (7th Cir. 2006) (a federal court is not "under any obligation to defer to the

determination of an administrative agency in an action which falls under Title VII of the Civil Rights

Act of 1964"), overruled on unrelated grounds by Hill v. Tangherlini, 724 F.3d 965, 967 n.1 (7th

                                                 16
 Case: 1:14-cv-06113 Document #: 122 Filed: 01/19/21 Page 17 of 21 PageID #:1478



Cir. 2013); see also Def.'s Reply at 5 (emphasizing that "the factual record before this court is

different from the record presented at the administrative level"). In any event, Plaintiff's purported

ability to perform modified light duty assignments does not, by itself, support a reasonable finding

that she can perform the essential duties of a mail handler with an accommodation.

       Plaintiff's admissions in the instant case about light-duty assignments illustrate this point.

Specifically, Plaintiff concedes that the USPS does not offer permanent light-duty assignments

(see Pl.'s L.R. 56.1 Resp. ¶ 9) and that her ability to perform such an assignment would not mean

that she is capable of performing the full duties of a mail handler. (See id. ¶ 8 (admitting that light-

duty assignments are for employees whose injuries temporarily prevent them from performing

their job duties); see also id. ¶ 44 (admitting that her "light-duty assignment to the FSM 1000 did

not involve fully performing the mail handler job and was just a small piece of a mail handler bid

assignment").). Defendant, for his part, offers evidence that the light-duty assignments Plaintiff

requested as accommodations—working the "Nixie" and scanning mail containers after other

employees bring them to her—are not standalone, permanent mail handler positions. (See Def.'s

L.R. 56.1 Stat. ¶¶ 45, 47.) Plaintiff argues otherwise in her Local Rule 56.1 Response (but not

her opposition brief). As is her pattern, however, she has cited no supporting evidence, so the

court adopts Defendant's factual assertions on this score.

       The undisputed evidence before the court is that the only accommodations Plaintiff

requested within the mail handler craft were permanent assignments to light-duty positions that

involved completing only some of a mail handler's essential job duties. Defendant correctly notes

that an employer has no duty under the Rehabilitation Act "to reassign an employee to a

permanent light duty position." Gratzl v. Office of Chief Judges of 12th, 18th, 19th, and 22nd

Judicial Circuits, 601 F.3d 674, 680 (7th Cir. 2010). Nor must an employer "create a new job or

strip a current job of its principal duties to accommodate a disabled employee." Id. These tenets

hold true, Defendant argues, even when an employer creates a light-duty assignment as a

temporary accommodation. (See Def.'s Br. at 14–15 (citing Winfrey v. City of Chicago, 259 F.3d

                                                  17
  Case: 1:14-cv-06113 Document #: 122 Filed: 01/19/21 Page 18 of 21 PageID #:1479



610, 616 (7th Cir. 2001) ("City was not obliged" to "create a modified . . . position . . . consisting

of duties that [the plaintiff] believed he could perform", and "the fact that the City" did so "will not

count as evidence that the position it created" encompasses the essential duties of the "full"

position); Amadio v. Ford Motor Co., 238 F.3d 919, 929 (7th Cir. 2001) ("[I]f an employer bends

over backwards to accommodate a disabled worker . . . it must not be punished for its generosity

by being deemed to have conceded the reasonableness of so far-reaching an accommodation."

(internal quotation marks omitted))).) Plaintiff does not address these cases or provide any

competing authority. For this reason and the others just explained, she has not shown that a

genuine factual dispute exists concerning her ability to perform the essential duties of a mail

handler with an accommodation. Nor could a jury reasonably find that Defendant's refusal to

create a permanent light-duty assignment for Plaintiff amounted to a failure to accommodate her

disability.

        Plaintiff's contention that the USPS could have assigned her to other "vacant, funded

positions" fares no better. (Pl.'s Opp. at 7.) Plaintiff does not elaborate on this argument, other

than by citing, without explanation, pages of the administrative hearing transcript and exhibits

purporting to list job openings at her USPS facility between 2006 to 2010. The closest she comes

to identifying evidence in support of this claim is her citation to pages 9 and 10 of the AJ's order,

where the AJ concluded that (1) Plaintiff proved that she could perform the essential duties of a

general clerk, and (2) the USPS did not credibly argue that it lacked general clerk vacancies to

which it could have reassigned Plaintiff. (See Nov. 14, 2011 AJ Order at 9–10.) Considering the

cited portions of the AJ's order, the court assumes that in referencing "vacant, funded positions",

Plaintiff is arguing that Defendant failed to accommodate her disability by refusing to reassign her

to a general clerk position, and apparently contending that she could perform the essential duties

of such a position. But this argument ignores Defendant’s assertion that the USPS "did not have

any general clerk (or other clerk) positions into which it could have placed [her] without violating

the collective bargaining agreement." (Def.'s Br. at 7.) Although the AJ found against Defendant

                                                  18
 Case: 1:14-cv-06113 Document #: 122 Filed: 01/19/21 Page 19 of 21 PageID #:1480



on that point (see AJ Order at 9–10, 15–18), the record before this court is different. Here, Plaintiff

does not dispute Defendant's evidence about the bidding and seniority rules in the collective

bargaining agreement and how they precluded the USPS from returning Plaintiff to her general

clerk position. Instead, Plaintiff asserts with no evidentiary support that there are "exceptions" to

the rules and that the USPS did not administer them "uniformly." (Pl.'s L.R. 56.1 Resp. ¶¶ 66,

73.) As explained, because those assertions are unsupported, Plaintiff is deemed to have

admitted that the collective bargaining agreement barred the USPS from reassigning her to a

general clerk position during the relevant time.        Plaintiff, moreover, offers no response to

Defendant's cited case law, which provides that "courts have been unanimous in rejecting the

claim that 'reasonable accommodation' under the Rehabilitation Act requires reassignment of a

disabled employee in violation of a bona fide seniority system." Eckles v. Consol. Rail Corp., 94

F.3d 1041, 1047 (7th Cir. 1996). No reasonable jury, therefore, could find that Defendant failed

to accommodate Plaintiff's disability by refusing to reassign her to a general clerk position.

       To summarize, Plaintiff has not pointed to any evidence that would permit a reasonable

jury to find in her favor on two essential elements of her failure-to-accommodate claim: that she

was a qualified individual with a disability and that Defendant failed to accommodate her disability.

The court, therefore, grants Defendant's motion for summary judgment on the claim. That said,

Plaintiff received her back-pay award, as ordered by the AJ, in December 2011. (See May 2014

EEOC Decision at 2.) Defendant did not file a counterclaim seeking return of the award until

January 2017, after informing the court that the analysis he had adopted since the filing of the

lawsuit was flawed. (See Def.'s Counterclaim [74] ¶¶ 5–8; see generally Def.'s Sept. 2016 Br.)

In the court's view, Defendant's delay in seeking this recovery is prejudicial. Defendant does not

ask the court to adjudicate his counterclaim at this stage, but the court urges him to resolve it in

a manner that accounts for these unusual circumstances for which he is largely responsible.

B.     Wrongful Termination

       Plaintiff asserts claims for wrongful termination and constructive discharge. Defendant

                                                  19
 Case: 1:14-cv-06113 Document #: 122 Filed: 01/19/21 Page 20 of 21 PageID #:1481



argues that because the USPS in fact terminated Plaintiff's employment, her constructive

discharge claim is "superfluous." (Def.'s Br. at 10.) Plaintiff does not respond to that argument,

so the court grants Defendant's motion for summary judgment on the constructive discharge

claim. To prevail on her wrongful termination claim, Plaintiff must show that she (1) is disabled,

(2) is otherwise qualified to perform the essential functions of the job with or without reasonable

accommodation, and (3) was discharged solely because of her disability. Monroe v. Indiana Dep't

of Transp., 871 F.3d 495, 503–05 (7th Cir. 2017).

       Defendant argues that Plaintiff's wrongful termination claim fails because, as just

discussed, no jury reasonably could find that she can perform the essential duties of any USPS

job for which she is eligible, with or without an accommodation. (See Def.'s Br. at 15.) Invoking

the McDonnell Douglas burden-shifting framework, 11 Plaintiff responds that she "was performing

her job duties at a level that met Defendant's legitimate expectations." (Pl.'s Opp. at 3 (citing,

without explanations or page numbers, the AJ's order and the administrative hearing transcript).)

But Plaintiff does not explain how that could be true if she cannot perform the essential duties of

a mail handler job with or without an accommodation. The court agrees with Defendant, therefore,

that the record precludes any finding in Plaintiff's favor on this essential element of her claim. See

Monroe, 871 F.3d at 503 (a plaintiff must show that she is qualified to perform the essential

functions of her job). The court declines to address Plaintiff's other arguments. See Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986) ("[A] complete failure of proof concerning an essential

element of the nonmoving party's case necessarily renders all other facts immaterial."). The court

also notes that Plaintiff's failure of proof on this element shows that she could not recover


       11
                Under the burden-shifting framework articulated in McDonnell Douglas Corp. v.
Green, 411 U.S. 792 (1973), a plaintiff can establish a prima facie case of discrimination by
showing that (1) she is a member of a protected class; (2) she performed her job reasonably in
accordance with her employer's legitimate expectations; (3) she was subjected to an adverse
employment action despite her reasonable performance; and (4) similarly situated employees
outside of the protected class were treated more favorably by the employer. See, e.g., David v.
Bd. of Trs. of Cmty. Coll. Dist. No. 508, 846 F.3d 216, 225 (7th Cir. 2017).


                                                 20
  Case: 1:14-cv-06113 Document #: 122 Filed: 01/19/21 Page 21 of 21 PageID #:1482



damages on the wrongful termination claim. In other words, because Plaintiff has not submitted

any evidence that would support a finding that she can perform the essential duties of any job for

which she is eligible, there is no basis for a finding that Defendant could reinstate her employment

and award her additional back pay.

        Defendant's motion for summary judgment on the wrongful termination claim is granted.

                                          CONCLUSION

        For the foregoing reasons, the court grants Defendant's motion for summary judgment

[86].

                                                     ENTER:




Date: January 19, 2021                               ___________________________________
                                                     REBECCA R. PALLMEYER
                                                     United States District Judge




                                                21
